United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K x Annual Report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the fiscal year ended: December 31, 2008 o Transition report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the transition period from: 000-50081 (Commission File Number) Invisa, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 65-1005398 (I.R.S. employer identification number) 1880 Desoto Road, Suite B29 Sarasota, Florida 34234 (Address of principal executive offices) (941) 870-3950 (Issuer’s telephone number) Securities registered under Section 12(b) of the Act: None. Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value per share. Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” I Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyx The Issuer’s revenues for its most recent fiscal year were $102,297. On December 31, 2008, 34,781,081 shares of Invisa Common Stock, $0.001 par value, were outstanding. TABLE OF CONTENTS Page Part I Item 1 Description of Business 3 Item 2 Description of Property 6 Item 3 Legal Proceedings 6 Item 4 Submission of Matters to Vote of Security Holders 6 Part II Item 5 Market for Common Equity and Related Stockholder Matters 7 Item 6 Selected Financial Data 7 Item 7 Managements Discussion and Analysis or Plan of Operations 7 Item 8 Financial Statements 12 Item 9 Changes in and Disagreements with Accountants on Accounting 12 Item 9a Controls and Procedures 13 Item 9b Other Information 13 Part III 14 Item 10 Directors and Executive Officers of the Registrant 14 Item 11 Executive Compensation 16 Item 12 Security Ownership of Certain Beneficial Owners and Management 18 Item 13 Certain Relationships and Related Transactions 19 Item 14 Principal Accountant Fees and Services 19 Item 15 Exhibits and Financial Statements Schedule 20 Financial Statements Report of Stark Winter Schenkein & Co., LLP. F-1 Balance Sheet at December 31, 2008 F-2 Statements of Operations for the years ended December 31, 2007 and 2008. F-3 Statements of Stockholders’ Equity for the years ended December 31, 2007 and 2008 F-4 Statements of Cash Flows for the years ended December 31, 2007 and 2008. F-5 Notes to Financial Statements. F-7 Signature Page 24 Index to Exhibits 20 2 PART I Note regarding forward-looking statements. Except for statements of historical fact, certain information contained herein constitutes forward-looking statements including, without limitation, statements containing the words believes, anticipates, intends, expects, and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of Invisa, Inc. to be materially different from any future results or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: risks involved in our implementing our business strategy; our ability to obtain financing on acceptable terms; competition; our ability to manage growth; risks of technological change; our dependence on key personnel; and our ability to protect our intellectual property rights; risks of new technology and new products; and government regulation. Item 1 - Description of Business History Invisa, Inc. is a development stage company that is commercializing patented presence-sensing technology under the InvisaShield™ trade name. The Company was incorporated in Nevada in 1998. In 2000, we acquired SmartGate, L.C. (“SmartGate”), before it had achieved any significant revenues. SmartGate had developed presence-sensing technology for safety applications in the powered closure market, such as powered overhead doors and parking barrier gates.
